Foster, P. J., and Bergan, J. (dissenting).
The undisputed proof is that there were 35 trees and 252 tree limbs blown down on October 15, 1954 in Otsego County; that there was a general storm of hurricane proportion throughout the northeast section of the country; and that the recorded observations at two weather bureau stations, 140 miles apart, between which the site of the accident is located, showed maximum winds ranging from 42 to 94 miles an hour. Mere conclusions of witnesses based on general recollections that they noticed no unusual storm are of no substance against such documented proof of existence of a storm of great magnitude. It is incredible that with proof of a contemporaneous generalized storm with manifest effect on a number of trees in the same county that this particular tree would have been exempt from the effects of high winds. It would be unreasonable to impose liability on the State for a tree limb blowing down in such a general storm. An Act of God has been shown in the record.
Even if there had been no such storm, liability has not been demonstrated. The limb that blew down was alive; it was fully leaved and presented a normal bark exterior. No such notice of danger from the limb that fell previously has been shown which would require the State in the exercise of due care to cut down such a limb as the one here involved. That one limb of a tree may have fallen does not require the owner at the risk of liability to expect that every other limb, whether or not sound in appearance, will come down. The record does not demonstrate the State’s liability as a matter of law. The judgments should be reversed and the claims dismissed.
*575Coon and Reynolds, JJ., concur with Herlihy, J.; Foster, P. J., and Bergan, J., dissent in a memorandum and vote to reverse the judgments and dismiss the claims.
Judgments appealed from affirmed, with costs to the respondents.